DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received

Election/Restrictions
Claims 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II (an inkjet cartridge) or Group III (a cosmetic device), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 June 2022.  Cancellation of non-elected claims is requested.  Applicant’s most pertinent traverse was that “restriction is based on contents not claim preamble.” Examiner respectfully reminds Applicant, that the contents of claims 25-27 include “an ink-jet cartridge” a structural limitation providing for a specific product or apparatus, while the contents of claim 28 include “a cosmetic device” a structural limitation providing for a specific product or apparatus. These two categories when combined with the category that Group I would fall into [ink composition falls into the product category] do not fall into one of the combinations of categories listed previously as provided in 37 CFR 1.475 (b), and therefore will not be considered to have unity of invention (See Requirement for Restriction/Election, 28 April 2022, Pages 2-3). The additional traverse’s are moot in that unit of invention is not present due to the combination of categories presented [Product, Product, (Product or Apparatus using a Product)] is not one of the listed combination of categories required for unity of invention (See Requirement for Restriction/Election, 28 April 2022, Pages 2-3).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
Claims 2, 13-14, 18, 20, & 22-24 have been canceled as requested by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-12, 15-17, 19 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINGOES et al. (US 2017/0156994 A1)  in view of Kida et al. (US 2004/0196351 A1).
As related to independent claim 1, LINGOES et al. teaches an ink composition, for ink-jet application, comprising: a solvent [i.e. water or alcohol], a pigment comprising a first powder bearing a first charge on a surface thereof [i.e. titanium dioxide] in said solvent; an ionic polymer bearing a second charge that is opposite to said first charge (LINGOES et al. – Page 1, Paragraphs 2-8).  LINGOES et al. does not specifically teach a polyvalent ion [i.e. magnesium] bearing said first charge or the claimed surface tension range, but does teach magnesium ascorbyl phosphate which could be one of the variety of components which could include a polyvalent ion (LINGOES et al. – Page 4, Paragraph 43).  Additionally, one of ordinary skill in the art would recognize the desire to make the surface tension of an inkjet ink to be lower than 53mN/m.  Meanwhile, Kida et al. teaches an ink composition (Kida et al. – Page 1, Paragraphs 2-4), and specifically teaches the composition includes titanium dioxide and a polyvalent ion [i.e. magnesium] bearing said first charge (Kida et al. – Page 3, Paragraph 63 – Page 4, Paragraph 71), and wherein a surface-tension of the ink composition is 53 mN/m or smaller (Kida et al. – Page 7, Paragraphs 152-157).  It would have been obvious to one of ordinary skill in the art at the time of filing to specify the components available for use in LINGOES et al. to include a polyvalent ion and additional components to lower the surface tension of the ink composition with the components of Kida et al. in an effort to provide a white coating to be used as by an ink-jet printer for improved glossiness without deterioration of image quality (Kida et al. – Page 1, Paragraph 7 and Page 8, Paragraph 170).
As related to dependent claim 3, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach said first powder has an average particle size of 150 nm to 350 nm (LINGOES et al. – Page 1, Paragraph 7).
As related to dependent claim 4, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach a primary particle of said first powder is spherical (Kida et al. – Page 4, Paragraph 66).
As related to dependent claim 5, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach the primary particle of said first powder has an average particle size of 100 nm to 300 nm (LINGOES et al. – Page 1, Paragraph 7 & Page 10, Paragraph 65 – Page 11, Paragraph 66 and Kida et al. – Page 4, Paragraph 68).
As related to dependent claim 6, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach a ratio of said first powder with respect to the total amount of said pigment is 40% by mass or greater (LINGOES et al. – Page 9, Table 2, & Page 7, Reference Examples 7 & 8).
As related to dependent claim 7, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach said pigment further comprises a second powder [i.e. iron oxide] that is different from said first powder  (LINGOES et al. – Page 9, Table 2, & Page 7, Reference Examples 7 & 8; and Page 6, Reference Example 1).
As related to further dependent claim 8, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach said second powder has an average particle size of 50 nm to 300 nm (LINGOES et al. – Page 8, Table 1; Page 1, Paragraph 7; & Page 10, Paragraph 65 – Page 11, Paragraph 66; and Kida et al. – Page 4, Paragraph 68).
As related to further dependent claim 9, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach the content of said first powder in the pigment is 45% by mass to 90% by mass with respect to the total amount of said pigment; and the content of said second powder in the pigment is 10% by mass to 55% by mass with respect to the total amount of said pigment (LINGOES et al. – Page 9, Table 2, & Page 7, Reference Examples 7 & 8; and Page 6, Reference Example 1).
As related to further dependent claim 10, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach first powder is titanium dioxide, and said second powder is zinc oxide (LINGOES et al. – Page 16, Claim 8 and Kida et al. – Page 3, Paragraph 63).
As related to further dependent claim 11, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach the content of said pigment is 5% by mass to 25% by mass with respect to the mass of the ink composition (LINGOES et al. – Page 1, Paragraph 7).
As related to further dependent claim 12, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach the ink composition has a viscosity at a shear velocity of 160 s-1 or greater is 40 mPa·s or smaller (LINGOES et al. – Page 16, Claim 7 and Kida et al. – Page 7, Paragraph 155).
As related to dependent claim 15, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach said pigment and said ionic polymer are at least one of electrostatically and ionically bonded with one another, and said ionic polymer and said polyvalent ion are at least one of electrostatically [i.e. natural interaction between opposite charges] and ionically [i.e. natural interaction between anionic material with ionic material] bonded with one another (LINGOES et al. – Page 1, Paragraph 7 and Examples, Reference: Sodium Polyacrylate and Titanium Dioxide or Iron Oxide).
As related to dependent claim 16, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach said pigment forms a weak flocculation via said ionic polymer and said polyvalent ion (LINGOES et al. – Page 1, Paragraph 7 and Examples, Reference: Sodium Polyacrylate and Titanium Dioxide or Iron Oxide).
As related to dependent claim 17, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach said first charge is a positive charge; said ionic polymer comprises at least one of a polyacrylate ion and a hexmethaphosphate  ion [i.e. commonly used ions to disperse titanium dioxide], and said polyvalent ion compromises at least one of a magnesium ion and a calcium ion (LINGOES et al. – Page 1, Paragraph 7 and Examples, Reference: Sodium Polyacrylate and Titanium Dioxide or Iron Oxide and Kida et al. – Page 3, Para 63).
As related to dependent claim 19, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach the content of a polyelectrolyte that is a source of said ionic polymer is 0.01 part by mass to 0.2 part by mass with respect to 1 part by mass of said pigment (LINGOES et al. – Page 9, Table 2, & Page 7, Reference Examples 7 & 8; and Page 6, Reference Example 1).
As related to dependent claim 21, the combination of LINGOES et al. and Kida et al. remains as applied above and continues to teach the content of a salt that is a source of said polyvalent ion is 0.15 part by mass to 2 parts by mass with respect to 1 part by mass of said polyelectrolyte that is the source of said ionic polymer (LINGOES et al. – Page 9, Table 2, & Page 7, Reference Examples 7 & 8; and Page 6, Reference Example 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kida (US 2011/0001779 A1) teaches an inkjet recording composition which has titanium dioxide and polyvinyl alcohols and specifies surface tensions of the ink composition.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853